Citation Nr: 0942083	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a cardiac disorder, 
claimed as enlargement of the heart.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss and a cardiac disorder, claimed 
as enlargement of the heart.  Timely appeals were noted with 
respect to that decision.

In December 2008, the Board remanded these issues to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.


FINDINGS OF FACT

1.  Bilateral hearing loss first manifested years after the 
Veteran's service and is not related to his service.

2.  A chronic cardiac disorder, claimed as enlargement of the 
heart, was not present in service and is not otherwise 
related to his service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may a sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  A cardiac disorder, claimed as enlargement of the heart, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
May 2007, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection will also be presumed for certain chronic 
diseases, such as sensorineural hearing loss, if manifest to 
a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Hearing Loss

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  The Board notes that the 
Veteran reported an intermittent hearing loss upon service 
discharge; however, a contemporaneous audiogram showed no 
hearing loss for VA compensation purposes.  Although the 
Veteran is competent to report decreased hearing, his 
statements are inconsistent with the medical evidence of 
record, showing no hearing loss for VA compensation purposes.  
As the evidence of record fails to establish any clinical 
manifestations of a sensorineural hearing loss within one 
year of service, see 38 C.F.R. §§ 3.307, 3.309, the criteria 
for presumptive service connection have not been satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, a July 2006 VA audiology examination 
revealed findings indicative of a hearing loss under 38 
C.F.R. § 3.385.  Therefore, the first element of a service 
connection claim is satisfied.  However, as will be discussed 
below, the remaining criteria necessary to establish service 
connection have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the Veteran's service 
treatment records have been reviewed.  The Veteran's hearing 
was normal upon entry into service.  The Veteran indicated 
during his discharge examination that he had intermittent 
hearing loss.  An audiogram conducted upon service discharge 
in May 1966 showed that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
20
20
10
5

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)

Despite the Veteran's indications during his discharge 
examination, these findings do not demonstrate a hearing 
disability for VA compensation purposes.  However, although 
the service treatment records do not show that a hearing 
disability was incurred during active duty, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that any 
current hearing loss is causally related to active service, 
for the reasons discussed below.   

Review of the post-service evidence shows that the Veteran 
has a history of occupational noise exposure as a civilian 
welder with the United States Coast Guard.  In particular, a 
December 1982 examination notes exposure to the noise of 
spray painting, sand blasting and welding.  There was no 
hearing loss for VA compensation purposes found on that 
December 1982 examination; however, an audiogram conducted in 
May 1990 showed a hearing loss for VA compensation purposes.  

In July 2006, the Veteran received a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
12
52
68
LEFT
20
14
12
55
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 96 percent in the left ear.  

The examiner diagnosed bilateral sensorineural hearing loss 
with "good" speech recognition ability in the right ear and 
"excellent" speech recognition in the left ear.  There was 
no etiology opinion offered; however, in an April 2009 
addendum, a VA audiologist opined that the Veteran's high 
frequency hearing loss with "excellent" speech recognition 
findings was indicative of a "typical presbyacusis audiogram 
due to ...age, and not related to noise exposures."  

On review, a preponderance of the evidence is against a 
finding that the Veteran's bilateral hearing loss is related 
to service.  The July 2006 and April 2009 VA audiologists are 
medical professionals and competent to render opinions in 
this matter.  Their opinions are reasonably based on the 
evidence contained within the record.  Although the Veteran 
complained of hearing loss during his discharge examination, 
his statements must be weighed against the normal 
contemporaneous audiogram, as well as the normal audiogram 
conducted in December 1982, over 15 years after discharge.  

The Board has considered the Veteran's statements concerning 
in-service exposure to the noise of jet engines.  His service 
records indicate that his military occupational specialty was 
welder and his description of acoustic trauma in service is 
consistent with the circumstances of his service.  There is 
also evidence of record of considerable post-service 
occupational noise exposure.  However, a clear preponderance 
of the evidence of record reflects that his hearing loss is 
age related and not due to acoustic trauma. 

After consideration of all of the evidence of record, the 
Board finds that the weight of the evidence is against a 
finding that the Veteran's bilateral hearing loss is causally 
related to his service.  

The Board acknowledges the Veteran's belief that his hearing 
loss is causally related to active service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hearing loss is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cardiac Disorder, Claimed as Enlargement of the Heart

The Veteran has indicated that he has cardiomegaly, described 
as "heart enlargement."  He has attributed his cardiomegaly 
to his service.  

Service treatment records show no cardiovascular pathology 
upon service entry.  In February 1965, a chest X-ray showed a 
heart that was approximately 5 percent "above the normal 
average for a person of [the Veteran's] height and weight; 
however, the examiner noted that this was "well within the 
limits of normal."  The Veteran's separation examination was 
normal for cardiovascular abnormalities.

In February 1987, the Veteran suffered an acute bout of 
pericarditis.  Treatment records from that period of time 
note that the Veteran's pericarditis was viral in etiology.  
There was no reference to a nexus to service.  Post-service 
treatment records show diagnoses of cardiomegaly in May 1985, 
February 1987, April 1993, and February 2003.  

The Veteran filed the instant claim in October 2004.  Since 
the filing of his claim, no clinical findings of cardiomegaly 
have been received.  The Veteran underwent a VA examination 
in March 2009.  The claims folder was reviewed and the 
references to an enlarged heart during service were noted, as 
was the 1987 episode of pericarditis.  The Veteran's heart 
size was noted as "normal" on chest X-ray.  An 
echocardiogram showed no abnormalities.  The examiner found 
that there was no cardiomegaly or other cardiopulmonary 
pathology that could be found by diagnostic testing.  
Therefore, according to the examiner, "no disability ... can 
be related to cardiomegaly or the Veteran's active service 
period."   

After reviewing the record, the Board does not find that 
service connection can be granted for a cardiac disorder 
exhibited by enlargement of the heart.  While testing in 
service did reflect findings of an enlarged heart, it was 
noted that the Veteran's heart size was still within normal 
limits for an individual of the Veteran's height and weight.  
There have been no findings of current cardiomegaly, and the 
February 1987 bout of pericarditis was noted to be acute, of 
viral etiology and with no chronic residuals.  The March 2009 
cardiovascular examination was negative for cardiomegaly or 
any chronic cardiopulmonary disorder.  

Absent a showing of current cardiac disorder exhibited by 
cardiomegaly, there is no basis to grant service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza 
v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability").

A preponderance of the evidence is against the claim for 
service connection for a cardiac disorder exhibited by 
cardiomegaly. The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a cardiac disorder, 
claimed as enlargement of the heart, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


